             Case 1:17-cr-00684-ER Document 156 Filed 01/31/19 Page 1 of 1

  BARNES & raORNBURG 1 1 r                                                      Suite 500
                                                                                1717 Pennsylvania Avenue, N.W,
                                                                                Washington, D.C. 20006-4623 U.S.A.
                                                                                (202)289-1313
                                                                                Fax(202)289-1330

                                                                                www.btlaw.com

William R. Martin
202 371-6363 Direct Dial


                                                                                   January 31,2019

Via CMECF
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
ChambersNYSDRamos@nysd.uscourts.gov

                    Re: United States v. Lamont Evans, et al., \l Or. 684(ER)

Dear Judge Ramos,

          Please accept this letter as written confirmation that Defendant Lamont Evans withdraws
all pretrial motions previously filed in this matter. As this honorable Court is aware, Mr. Evans
has filed plea papers indieated that he has reached an agreement with the government to resolve
pending charges.


                                                Respectfully submitted,



                                                William R. Martin



cc:       All counsel (via CMECF)




BARNES ATHORNBURG
